Exhibit 10.20
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 11th day of
September, 2002, by and between Inergy GP, LLC, a Delaware limited liability
company (the “Company”), and R. Brooks Sherman Jr., an individual (the
“Employee”).
 
The parties agree as follows:
 
1. Employment. The Company agrees to employ the Employee and the Employee agrees
to be employed by the Company as the Senior Vice President—Chief Financial
Officer of the Company upon the terms and conditions of this Agreement,
commencing on the date hereof and continuing until terminated as provided in
Section 12 below. The Employee shall report to the President of the Company. The
Employee shall be appointed to the Company’s senior management team which sets
the strategic direction of the Company.
 
2. Compensation. For all services rendered by the Employee to the Company, the
Company shall pay the Employee a salary at the annual rate of One Hundred Fifty
Thousand Dollars ($150,000) (the “Salary”), payable in arrears in accordance
with the Company’s general payroll practices. Effective October 1, 2002, the
Salary shall be One Hundred Seventy Thousand Dollars ($170,000) per annum. All
payments made pursuant to this Agreement shall be subject to any applicable
withholding or other taxes.
 
3. Expenses. The Company shall reimburse the Employee for all ordinary and
necessary expenses incurred and paid by the Employee in the course of the
performance of the Employee’s duties pursuant to this Agreement and consistent
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, and subject to the Company’s
requirements with respect to the manner of approval and reporting of such
expenses.
 
4. Additional Benefits:
 
(a) The Employee shall be eligible for such fringe benefits, if any, by way of
insurance, hospitalization and vacations normally provided to other members of
the executive management of the Company generally and such additional benefits
as may be from time to time agreed upon in writing between the Employee and the
Company.
 
(b) Commencing the fiscal year ending September 30, 2002, the Company agrees to
pay the Employee certain performance bonuses based on targeted Distributable
Cash Flow (“DCF”) (as defined below) of Inergy, L.P., a Delaware limited
partnership and an affiliate of the Company, and for each subsequent fiscal year
during the term of this Agreement. For the fiscal year ending September 30,
2002, the Company shall establish a targeted DCF, and the Employee will receive
a cash bonus to be paid by December 31, 2002 in the amount of: (i) $50,000, if
Inergy, L.P. has actual DCF equal to or greater than targeted DCF for such
fiscal year but less than 110% of targeted DCF for





--------------------------------------------------------------------------------

such fiscal year; (ii) $75,000, if Inergy, L.P. has actual DCF equal to or
greater than 110% of targeted DCF but less than 120% of targeted DCF during such
fiscal year; or (iii) $100,000, if Inergy, L.P. has actual DCF equal to or
greater than 120% of targeted DCF during such fiscal year. For each fiscal year
subsequent to the fiscal year ending September 30, 2002 as to which there is to
be a bonus under this Section 4(b), the Company shall establish a targeted DCF,
and the Employee will receive a cash bonus to be paid within three months after
the end of such fiscal year in the amount of: (i) $100,000, if Inergy, L.P. has
actual DCF equal to or greater than targeted DCF for such fiscal year but less
than 110% of targeted DCF for such fiscal year; (ii) $125,000, if Inergy, L.P.
has actual DCF equal to or greater than 110% of targeted DCF but less than 120%
of targeted DCF during such fiscal year; or (iii) $150,000, if Inergy, L.P. has
actual DCF equal to or greater than 120% of targeted DCF during such fiscal
year. For purposes of this Section 4(b), DCF shall mean, for the relevant fiscal
year, EBITDA of Inergy, L.P. and its subsidiaries minus cash interest expense
and minus maintenance capital expenditures. Notwithstanding the foregoing, in
order to receive a bonus pursuant to this Section 4(b), the Employee must have
been continuously employed by the Company from the date hereof until the end of
the relevant fiscal year.
 
(c) As part of the initial public offering on July 31, 2001 by Inergy, L.P. of
common units representing limited partner interests of Inergy, L.P.:
 
(i) Inergy, L.P. issued senior and junior subordinated units (collectively, the
“Subordinated Units”) that have a yield equal to (but subordinated to) the yield
on the publicly-traded common units;
 
(ii) The subordination period on the Subordinated Units will end once Inergy,
L.P. meets the financial tests set forth in its partnership agreement, but it
generally cannot end before June 30, 2006 with respect to the senior
subordinated units and June 30, 2008 with respect to the junior subordinated
units. When the applicable subordination period ends, all remaining Subordinated
Units will convert into common units on a one-for-one basis and will receive
distributions pro rata with all other common units; and
 
(iii) As set forth in Inergy, L.P.’s partnership agreement, the Subordinated
Units may convert to common units in whole or in part.
 
The Employee shall receive cash bonuses totaling $200,000 as the subordination
period of the Subordinated Units terminates, such bonuses to be paid within
sixty (60) days after the date of such termination on a proportional basis, so
that by way of example, if the subordination period terminates with respect to
25% of the Subordinated Units on December 31, 2004, the Employee will receive a
cash bonus in the amount of Fifty Thousand Dollars ($50,000) on or before March
2, 2005. Notwithstanding the foregoing, in order to receive a bonus with respect
to the termination of the subordination period for any Subordinated Units, the
Employee must have been continuously employed by the Company from the date
hereof until the date of such termination.



2



--------------------------------------------------------------------------------

 
5. Duties. The Employee agrees that so long as he is employed under this
Agreement he will (i) to the satisfaction of the Company devote his best efforts
and his entire business time to further properly the interests of the Company,
(ii) at all times be subject to the Company’s direction and control with respect
to his activities on behalf of the Company, (iii) comply with all rules, orders
and regulations of the Company, (iv) truthfully and accurately maintain and
preserve such records and make all reports as the Company may require, and (v)
fully account for all monies and other property of the Company of which he may
from time to time have custody and deliver the same to the Company whenever and
however directed to do so.
 
6. Disclosure and Assignment of Inventions:
 
(a) The Employee agrees that any Inventions (as hereinafter defined) that he,
alone or with others, may conceive, develop, make or perfect, in whole or in
part, during his employment by the Company that relate or pertain in any way to
the existing or reasonably anticipated scope of the Company’s or any subsidiary,
parent or affiliate of the Company’s business, or that he, alone or with others,
may conceive, make or perfect in whole or in part, in the performance of the
duties of his employment by the Company, shall be promptly and fully disclosed
in writing immediately by the Employee to the Company (but to no other person or
persons prior to procuring patents therefor). All of the right, title and
interest in and to any Invention shall be and hereby is assigned exclusively to
the Company or its nominee regardless of whether or not the conception,
development, making or perfection of such Inventions involved the use of the
Company’s time, facilities or materials and regardless of where such Inventions
may be conceived, made or perfected and shall become the sole property of the
Company or its nominee. For purposes hereof, the term “Inventions” shall mean
inventions, discoveries, ideas, concepts, systems, works, trade secrets,
know-how, intellectual property, products, processes or improvements or
modifications of current products, processes or designs, or methods of
manufacture, distribution, management or otherwise (whether or not covered by or
able to be covered by a patent or copyright).
 
(b) The Employee agrees to execute and deliver all documents and do all acts
which the Company shall deem necessary or desirable to secure to the Company or
its nominee the entire right, title and interest in and to said Inventions,
including, without limitation, applications for any United States and/or Foreign
Letters Patent or Certificates of Copyright Registration in the name of or for
the benefit of the Company or, in the discretion of the Company, in the
Employee’s name, which patents and copyrights shall then be assigned by the
Employee to the Company. Any document described above prepared and filed
pursuant to this subsection shall be so prepared and filed at the Company’s
expense. The Employee hereby irrevocably appoints the President of the Company
as his attorney-in-fact with authority to execute for him and on his behalf any
and all assignments, patent or copyright applications, or other instruments and
documents required to be executed by the Employee pursuant to this subsection,
if the Employee is unwilling or unable to execute same.
 
(c) The Company shall have no obligation to use, attempt to protect by
application for Letters Patent or Certificates of Copyright Registration or
promote any of



3



--------------------------------------------------------------------------------

said Inventions; provided, however, that the Company, in its sole discretion,
may reward the Employee for any especially meritorious contributions in any
manner it deems appropriate or may provide the Employee with full or partial
releases as to any subject matter contributed by the Employee in which the
Company is not interested.
 
7. Covenant Not to Disclose Confidential Information. The Employee acknowledges
that during the course of his employment with the Company he has or will have
access to and knowledge of certain information and data that the Company or any
subsidiary, parent or affiliate of the Company considers confidential and that
the release of such information or data to unauthorized persons or entities
would be extremely detrimental to the Company. As a consequence, the Employee
hereby agrees and acknowledges that he owes a duty to the Company not to
disclose, and agrees that, during or after the term of his employment, without
the prior written consent of the Company, he will not communicate, publish or
disclose, to any person or entity anywhere or use (for the his own benefit or
the benefit of others) any Confidential Information (as hereinafter defined) for
any purpose other than carrying out his duties as contemplated by this
Agreement. The Employee will use his best efforts at all times to hold in
confidence and to safeguard any Confidential Information to ensure that any
unauthorized persons or entities do not gain possession of any Confidential
Information and, in particular, will not permit any Confidential Information to
be read, duplicated or copied. The Employee will return to the Company all
originals and copies of documents and other materials, whether in printed or
electric format or otherwise, containing or derived from Confidential
Information in the Employee’s possession or under the Employee’s control when
the duties of the Employee no longer require the Employee’s possession thereof,
or whenever the Company shall so request, and in any event will return all such
Confidential Information within ten (10) days if the employment relationship
with the Company is terminated for any or no reason and will not retain any
copies thereof. The Employee acknowledges that the Employee is obligated to
protect the Confidential Information from disclosure or use even after
termination of such employment relationship. For purposes hereof, the term
“Confidential Information” shall mean any information or data used by or
belonging or relating to the Company or any subsidiary, parent or affiliate of
the Company, or any party to whom the Company owes a duty of confidentiality
that is not known generally to the industry in which the Company or any
subsidiary, parent or affiliate of the Company, or any party to whom the Company
owes a duty of confidentiality is or may be engaged, including without
limitation, any and all trade secrets, proprietary data and information relating
to the Company’s or any subsidiary, parent or affiliate of the Company’s, or any
party to whom the Company owes a duty of confidentiality past, present or future
business and products, price lists, customer lists, processes, procedures or
standards, know-how, manuals, hardware, software, source code, business
strategies, records, marketing plans, drawings, technical information,
specifications, designs, patent information, financial information, whether or
not reduced to writing, or information or data that the Company or any
subsidiary, parent or affiliate of the Company or any party to whom the Company
owes a duty of confidentiality advises the Employee should be treated as
confidential information. Confidential Information does not include any
information that: (i) is rightfully known to Employee prior to Employee’s
employment, and independent of any disclosure or access to the information via
the Company as evidenced by Employee’s written records; or (ii) is or later
becomes part of the public domain and known within the relevant industry through
no fault of Employee.



4



--------------------------------------------------------------------------------

 
8. Covenant Not to Compete. The Employee acknowledges that during his employment
with the Company he, at the expense of the Company, has been and will be
specially trained in the business of the Company, has established and will
continue to establish favorable relations with the customers, clients, accounts
and lenders of the Company or any subsidiary, parent or affiliate of the Company
and will have access to Inventions, trade secrets and Confidential Information
of the Company or any subsidiary, parent or affiliate of the Company. Therefore,
in consideration of such training and relations, his employment with the
Company, and to further protect the Inventions, trade secrets and Confidential
Information of the Company or any subsidiary, parent or affiliate of the
Company, the Employee agrees that for a period commencing on the date hereof and
ending on the later of (i) the fifth anniversary of the date hereof, or (ii) the
date of termination of the Employee’s employment with the Company; provided,
however, that the Company shall have the option to extend such period of time by
an additional one year period by electing to continue to pay the Employee’s
salary at the time of termination (including, without limitation, a termination
due to the fulfillment of the term of this Agreement pursuant to Section 12(a)
hereof), payable bi-monthly in arrears, he will not, directly or indirectly,
without the express written consent of the Company, except when and as requested
to do in and about the performing of his duties under this Agreement:
 
(a) own, manage, operate, control or participate in the ownership, management,
operation or control of, or have any interest, financial or otherwise, in or act
as an officer, director, partner, member, principal, employee, agent,
representative, consultant or independent contractor of, or in any way assist,
any individual or entity in the conduct of any business that is engaged or may
become engaged in any business competitive to any business now or at any time
during the period hereof engaged in by the Company or any subsidiary, parent or
affiliate of the Company (if the Company is then engaged in such business),
including, but not limited to, any business that trades, markets or distributes
propane gas (at retail, wholesale or otherwise), gathers, processes, stores,
transports, trades, markets or distributes natural gas or liquefied by-products
of natural gas or petroleum (at retail, wholesale or otherwise) or sells,
services and installs parts, appliances or supplies related thereto;
 
(b) divert or attempt to divert clients or customers (whether or not such
persons have done business with the Company or any subsidiary, parent or
affiliate of the Company once or more than once) or accounts of the Company or
any subsidiary, parent or affiliate of the Company; or
 
(c) entice or induce or in any manner influence any person who is or shall be in
the employ or service of the Company or any subsidiary, parent or affiliate of
the Company to leave such employ or service for the purpose of engaging in a
business that may be in competition with any business now or at any time during
the period hereof engaged in by the Company or any subsidiary, parent or
affiliate of the Company.
 
Notwithstanding the foregoing provisions, the Employee may own not more than
five percent (5%) of the outstanding equity securities in any corporation or
entity (including, but not limited to, units in a master limited partnership)
that is listed upon a national stock exchange or actively traded in the
over-the-counter market. Notwithstanding the foregoing provisions, the Employee
shall not, directly or indirectly, without the express written consent of the
Company, except



5



--------------------------------------------------------------------------------

 
when and as requested to do in and about the performing of his duties under this
Agreement, engage in any actions under subsections (a), (b) or (c) above, at any
time the Company is making payments to the Employee pursuant to this Agreement.
 
9. Legal Proceedings to Compel Disclosure. In the event that the Employee is
requested, pursuant to, or required by applicable law or regulation, or by legal
process, to disclose any Confidential Information or Inventions, the Employee
shall use the Employee’s best efforts to promptly notify the Company of such
request and enable the Company or any subsidiary, parent or affiliate of the
Company to seek an appropriate protective order. In the event that such a
protective order or other protective remedy is not obtained, Employee shall
furnish only that portion of the Confidential Information or Inventions that is
legally required, in the opinion of the Employee’s counsel, and will exercise
the Employee’s best efforts to obtain reliable assurances that confidential
treatment will be accorded the Confidential Information or Inventions.
 
10. Specific Performance. Recognizing that irreparable damage will result to the
Company in the event of the breach or threatened breach of any of the foregoing
covenants and assurances by the Employee contained in Sections 6, 7, 8 or 9
hereof, and that the Company’s remedies at law for any such breach or threatened
breach will be inadequate, the Company and its successors and assigns, in
addition to such other remedies which may be available to them, shall be
entitled to an injunction, including a mandatory injunction, to be issued by any
court of competent jurisdiction ordering compliance with this Agreement or
enjoining and restraining the Employee, and each and every person, firm or
company acting in concert or participation with him, from the continuation of
such breach and, in addition thereto, he shall pay to the Company all
ascertainable damages, including costs and reasonable attorneys’ fees sustained
by the Company by reason of the breach or threatened breach of said covenants
and assurances. The covenants and obligations of the Employee set forth in
Sections 6, 7, 8 and 9 hereof are in addition to and not in lieu of or exclusive
of any other obligations and duties of the Employee to the Company, whether
express or implied in fact or in law.
 
11. Potential Unenforceability of Any Provision. If a final judicial
determination is made that any provision of this Agreement is an unenforceable
restriction against the Employee, the provisions hereof shall be rendered void
only to the extent that such judicial determination finds such provisions
unenforceable, and such unenforceable provisions shall automatically be
reconstituted and become a part of this Agreement, effective as of the date
first written above, to the maximum extent in favor of the Company that is
lawfully enforceable. A judicial determination that any provision of this
Agreement is unenforceable shall in no instance render the entire Agreement
unenforceable, but rather the Agreement will continue in full force and effect
absent any unenforceable provision to the maximum extent permitted by law.
 
12. Term and Termination:
 
(a) Subject to Sections 12(b) and 12(c) below, the term of the Employee’s
employment under this Agreement shall be five (5) years from the date hereof.



6



--------------------------------------------------------------------------------

 
(b) Notwithstanding Section 12(a) above, the Employee’s employment with the
Company shall terminate immediately upon the death, disability or adjudication
of legal incompetence of the Employee, or upon the Company’s ceasing to carry on
its business without assigning this Agreement pursuant to Section 20 or becoming
bankrupt. For purposes of this Agreement, the Employee shall be deemed to be
disabled when the Employee has become unable, by reason of physical or mental
disability, to satisfactorily perform his essential job duties and there is no
reasonable accommodation that can be provided to enable him to be a qualified
individual with a disability under applicable law. Such matters shall be
determined by, or to the reasonable satisfaction of, the Company.
 
(c) Notwithstanding Section 12(a) above, the Company may terminate the
Employee’s employment at any time for Cause or without Cause. “Cause” means (i)
the Employee has failed to perform the duties assigned to him and such failure
has continued for thirty (30) days following delivery by the Company of written
notice to the Employee of such failure, (ii) the Employee has been convicted of
a felony or misdemeanor involving moral turpitude, (iii) the Employee has
engaged in acts or omissions against the Company constituting dishonesty, breach
of fiduciary obligation, or intentional wrongdoing or misfeasance, (iv) the
Employee has acted intentionally or in bad faith in a manner that results in a
material detriment to the assets, business or prospects of the Company, or (v)
the Employee has breached any obligation under this Agreement.
 
(d) In the event (x) the Company elects to terminate the Employee’s employment
with the Company for Cause or as a result of the death, disability, adjudication
of legal incompetence of the Employee or the Company’s ceasing to carry on its
business without assigning this Agreement pursuant to Section 20 or becoming
bankrupt, or (y) the Employee terminates his employment with the Company for any
reason or no reason, the Company shall pay or provide to the Employee:
 
(i) such Salary as the Employee shall have earned up to the date of his
termination;
 
(ii) such earned but unpaid performance bonus, if any, pursuant to Section 4(b)
hereof;
 
(iii) such earned but unpaid subordination bonus, if any, pursuant to Section
4(c) hereof; and
 
(iv) such other fringe benefits (other than any bonus, severance pay benefit or
participation in the Company’s 401(k) employee benefit plan) normally provided
to employees of the Company as the Employee shall have earned up to the date of
his termination.
 
(e) In the event the Company elects to terminate the Employee’s employment with
the Company during the five (5)-year period referred to in Section 12(a) above
and such termination is without Cause, the Company shall pay to the Employee:



7



--------------------------------------------------------------------------------

 
(i) the unpaid amount of the Employee’s Salary for the remainder of the term of
this Agreement, with such amount to be paid bi-monthly in arrears;
 
(ii) such earned but unpaid performance bonus, if any, pursuant to Section 4(b);
 
(iii) such earned but unpaid subordination bonus, if any, pursuant to Section
4(c) hereof; and
 
(iv) such other fringe benefits (other than any bonus, severance pay benefit or
participation in the Company’s 401(k) employee benefit plan) normally provided
to employees of the Company as the Employee shall have earned up to the date of
his termination.
 
13. Waiver of Breach. Failure of the Company to demand strict compliance with
any of the terms, covenants or conditions hereof shall not be deemed a waiver of
the term, covenant or condition, nor shall any waiver or relinquishment by the
Company of any right or power hereunder at any one time or more times be deemed
a waiver or relinquishment of the right or power at any other time or times.
 
14. No Breach. The Employee represents and warrants to the Company that neither
the execution nor delivery of this Agreement, nor the performance of the
Employee’s obligations hereunder will conflict with, or result in a breach of,
any term, condition, or provision of, or constitute a default under, any
obligation, contract, agreement, covenant or instrument to which the Employee is
a party or under which the Employee is bound, including without limitation, the
breach by the Employee of a fiduciary duty to any former employers.
 
15. Entire Agreement; Amendment. This Agreement cancels and supersedes all
previous agreements relating to the subject matter of this Agreement, written or
oral, between the Company or its affiliates and the Employee (including that
certain Employment Agreement, dated as of December 4, 2000, between Inergy
Partners, LLC, a Delaware limited liability company, and the Employee, as
amended by that certain First Amendment to Employment Agreement, dated July 19,
2001, between Inergy Partners, LLC and the Employee, both of which were
subsequently assigned by Inergy Partners, LLC to the Company) and contains the
entire understanding of the parties hereto and shall not be amended, modified or
supplemented in any manner whatsoever except as otherwise provided herein or in
writing signed by each of the parties hereto.
 
16. Harassment Policy. The Employee acknowledges that the Employee has been
provided a copy of the Company’s policy against discrimination and harassment in
the workplace, which includes complaint reporting procedures, and agrees to
comply with such policy and affirmatively support the Company’s commitment to an
equal opportunity work environment free from illegal harassment or
discrimination.
 
17. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall in no way restrict or otherwise
modify any of the terms or provisions hereof.



8



--------------------------------------------------------------------------------

 
18. Governing Law. This Agreement and all rights and obligations of the parties
hereunder shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Missouri applicable to agreements made and to be
performed entirely within the State, including all matters of enforcement,
validity and performance.
 
19. Notice. Any notice, request, consent or communication under this Agreement
shall be effective only if it is in writing and personally delivered or sent by
certified mail, return receipt requested, postage prepaid, or by a nationally
recognized overnight delivery service, with delivery confirmed, addressed as
follows:
 
If to the Company:
 
Name:
 
With Copy To:
Inergy GP, LLC
 
Stinson Morrison Hecker LLP
2 Brush Creek Blvd., Suite 200
 
1201 Walnut Street, Suite 2800
Kansas City, Missouri 64112
 
Kansas City, Missouri 64106-2150
Attn: John J. Sherman
 
Attn: Paul E. McLaughlin

 
If to the Employee:
 
R. Brooks Sherman Jr.
2 Brush Creek Blvd., Suite 200
Kansas City, Missouri 64112

 
or such other persons and/or addresses as shall be furnished in writing by any
party to the other party, and shall be deemed to have been given only upon its
delivery in accordance with this Section 19.
 
20. Assignment. This Agreement is personal and not assignable by the Employee
but it may be assigned by the Company without notice to or consent of the
Employee to, and shall thereafter be binding upon and enforceable by, any
affiliate of the Company, and any person that shall acquire or succeed to
substantially all of the business or assets of the Company (and such person
shall be deemed included in the definition of the “Company” for all purposes of
this Agreement) but is not otherwise assignable by the Company.
 
21. Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorney’s fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.
 
22. Survival of Obligations. All obligations of the Employee that by their
nature involve performance, in any particular, after the expiration or
termination of this Agreement, or that cannot be ascertained to have been fully
performed until after the expiration or termination of this Agreement, shall
survive the expiration or termination of this Agreement.



9



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Employment Agreement to be duly
executed, and the Employee has hereunto set his hand, as of the day and year
first above written.
 

    
INERGY GP, LLC
By:
  
/s/    John J. Sherman

--------------------------------------------------------------------------------

    
John J. Sherman, President
           
/s/    R. Brooks Sherman, Jr.

--------------------------------------------------------------------------------

    
R. Brooks Sherman Jr.



 



10